Citation Nr: 1423598	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for status post meniscectomy of the right knee.

2.  Entitlement to a disability rating higher than 10 percent for traumatic arthritis of the right knee.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to June 1986 and from January 1988 to February 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims for increase.  (In addition, the Board notes that, via a November 2010 decision, the RO granted the Veteran a temporary total disability evaluation for his service-connected status post meniscectomy of the right knee, effective from August 19, 2010, to December 1, 2010.)

The Board remanded the case in February 2011 for further evidentiary development and adjudication.  In the remand, the Board instructed the agency of jurisdiction (AOJ) to obtain updated records of the Veteran's VA treatment, provide the Veteran with a VA examination, and then re-adjudicate the claims.  The AOJ obtained the identified records and scheduled the Veteran for a VA examination, which was conducted in April 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in May 2011, in which the AOJ again denied the claims for increase.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran was afforded a Travel Board hearing in May 2010.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

The Board acknowledges that in a January 2014 statement to VA, the Veteran indicated that he was seeking service connection for bilateral hearing loss and bilateral tinnitus.  As these claims have not been adjudicated by the RO, they are not before the Board; hence, they are referred to the AOJ for appropriate action.

The Board further notes that the Veteran has indicated on multiple occasions, including at his May 2010 hearing, that he is unable to work due to his service-connected knee disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating, as noted above.  This issue is remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's status post meniscectomy of the right knee has been manifested by subjective complaints of pain, stiffness, instability, and weakness; objective findings reflect pain on motion, but no recurrent subluxation or instability has been demonstrated on objective testing at any time during the appeal period.  Range of motion has been shown to be no worse than 0 degrees of extension and 140 degrees of extension with pain on motion.

2.  The Veteran's traumatic arthritis of the right knee has been manifested by limitation of motion of no worse than 0 degrees of extension and 140 degrees of extension with pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for service-connected status post meniscectomy of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for a disability rating higher than 10 percent for service-connected traumatic arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.  In this respect, through a March 2007 notice letter, the Veteran received notice of the information and evidence needed to substantiate the claims on appeal.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the March 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2007 notice letter.  In addition, the Veteran was provided notice regarding an award of an effective date and rating criteria in the March 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues decided herein.  Available records from the Veteran's VA treatment providers have been obtained and associated with the claims file.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.  Additionally, the Veteran was afforded VA examinations in April 2007 and April 2011, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, and despite the contentions of the Veteran's representative in a March 2014 statement, the Board finds that the examinations obtained in this case are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings.  They consider the Veteran's statements and provide a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues decided herein has been met. 38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that his status post meniscectomy and traumatic arthritis of the right knee have been more disabling than indicated by the assigned ratings.  He therefore contends that higher ratings are warranted.  (As noted in the Introduction above, the Veteran was awarded a temporary total disability rating from August 19, 2010, to December 1, 2010.  As the 100 percent rating assigned during that period is the highest rating available, the Board will not disturb that evaluation.)

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

The relevant medical evidence consists of VA examinations conducted in April 2007 and April 2011, as well as records of the Veteran's ongoing treatment with VA treatment providers.  At the April 2007 examination of his right knee, the Veteran complained of pain in his right knee on a daily basis, as well as occasional stiffness, weakness, and swelling.  He also reported frequent instability in the knee and said that he could stand for a maximum of one hour before needing to rest.  He denied using a knee brace but stated that he took over-the-counter pain medications that helped.  He reported that he was working on an oil rig but complained that the pain in his knee made it difficult to climb stairs as required by the job.  Physical examination found no tenderness to palpation, although mild edema in the knee was noted.  The Veteran's knee displayed no weakness or guarding, and his gait was found to be normal.  No instability was found on multiple testing.  The Veteran's range of motion was flexion to 140 degrees without pain on repetition and extension to 0 degrees without pain on repetition.  The examiner diagnosed the Veteran with osteoarthritis of the right knee.  

Pursuant to the Board's February 2011 remand, the Veteran again underwent VA examination in April 2011.  At that time, he again reported experiencing pain, which he stated had improved some following his August 2010 surgery.  In addition to pain, the Veteran complained of deformity, giving way, instability, swelling, stiffness, weakness, and incoordination in the right knee.  He reported experiencing flare-ups of the joint every two to three weeks that lasted one to two days and were moderate in severity.  He stated that he was able to stand up to one hour and walk between one-quarter mile and one mile before needing to stop to rest.  He reported using a brace frequently on the knee, and his gait was noted to be antalgic.  Physical examination revealed crepitus, clicks/snaps, and grinding in the knee, although no instability was found on testing.  Range-of-motion testing revealed flexion to 140 degrees and extension to 0 degrees with pain on motion.  The Veteran reported that he was unable to continue working as a truck driver and was thus unemployed, although he indicated that he wished to seek vocational rehabilitation to train for a new line of work.  The examiner diagnosed him with osteoarthritis of the right knee and noted in an addendum opinion that the symptoms of grinding, clicking, and crepitus were consistent with the diagnosis of osteoarthritis, or traumatic arthritis, of the knee.

Records of the Veteran's ongoing treatment with VA treatment providers reflect that he has consistently sought treatment for his knee problems in the years since his claim was filed.  Records from 2009 show radiological confirmation of degenerative joint disease in the knee, as well as a possible meniscal tear.  The Veteran was seen in August 2009 for complaints of right knee pain that was getting worse; at that time, he was noted to have crepitus in the knee but a full range of motion.  Records from 2010 preceding the Veteran's August surgery similarly reflect complaints of buckling, locking, and swelling of the knee; at an April 2010 visit, the Veteran was noted to have trace swelling and "scant" popping and crepitus in the knee; at that time, his range of motion was from 0 to 135 degrees.  In addition to the medical evidence, the Veteran has submitted statements in support of his claims.  Each of these statements reflects complaints similar to those reported at the VA examinations.  The Veteran testified before the undersigned Veterans Law Judge at a hearing in May 2010.  At that time, the Veteran contended that he experienced increased pain, weakness, and "buckling" in his knee and was unable to work as a truck driver or on an oil rig.  

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has complained of pain, stiffness, weakness, and instability in the knee, which problems are exacerbated by prolonged walking and other activities.  The VA examination reports reflect the examiners' consideration of the Veteran's reported history of pain, weakness, instability, and stiffness.  The Board notes, however, that the April 2007 and April 2011 VA examiners both found that the Veteran's range of motion of the right knee was flexion to 140 degrees and extension to 0 degrees.  No subluxation, dislocation, or instability was noted in the knee at any examination; in particular, both VA examiners conducted multiple tests of the stability of the Veteran's right knee and found it to be completely stable.  

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports a disability rating higher than 20 percent for status post meniscectomy of the right knee, or higher than 10 percent for traumatic arthritis of the right knee at any time during the appeal period.  Specifically, the Board finds that a higher rating is not warranted based on subluxation or lateral instability for the knee at any point during the claim period.  In that connection, the Board notes that Diagnostic Code 5257 is specifically for application for cases where there is shown to be subluxation or lateral instability.  In this case, despite the Veteran's repeated complaints of instability in his knee, no instability of the knee has been identified on physical examination at any time.  No instability has been noted by any VA examiner or at any VA treatment visit, including in particular at the April 2007 and April 2011 VA examinations, at which both examiners conducted multiple tests of the knee specifically designed to identify any instability in the joint.  No instability was found at any of those tests in the Veteran's right knee.  Therefore, the Board does not find that a higher disability rating is warranted under Diagnostic Code 5257 on account of lateral instability or subluxation.

Further, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's traumatic arthritis of the right knee has been so disabling as to approximate the level of impairment required for the assignment of a rating higher than the 10 percent currently assigned.  In reaching this decision, the Board observes that range-of-motion testing shows that, for the entirety of the appeal period, the Veteran's flexion and extension levels do not result in a level of disability warranting a rating higher than the 10 percent assigned, even when pain on motion is taken into consideration.  As noted above, at both the April 2007 and the April 2011 VA examinations, the Veteran demonstrated flexion to 140 degrees with full extension.  Similarly, at an April 2010 treatment visit, his range of motion was from 0 to 135 degrees.  These findings do not approximate the compensable levels for limitation of motion of the knee (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Board notes in particular that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Code 5003 is 10 percent.  Although the medical evidence reflects that the Veteran has complained of pain, stiffness, weakness, and tenderness on motion of his right knee, there is no evidence to suggest that he has displayed functional losses of his right knee tantamount to a compensable level of limited motion at any time during the appeal period.  Thus, even considering the pain on motion noted by the Veteran's VA providers and complained of by the Veteran, and despite the contentions of the Veteran's representative in March 2014, the Board concludes that the Veteran's traumatic arthritis of the right knee has not been so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria.  

The Board also concludes that the evidence does not support separate ratings for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261 at any time during the appeal period.  As noted above, VA examinations and VA treatment records show that the Veteran's range of flexion of the right knee has been limited to no worse than 135 degrees, and his range of extension has been limited to no worse than 0 degrees.  As such, neither VA examination reports nor treatment records have revealed limitation of flexion of the right knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 or 5261 at any point during the appeal period.  As the functional impact of the Veteran's traumatic arthritis of the right knee has been considered by the examiners and the 10 percent rating currently assigned as discussed above, no separate rating is warranted under Diagnostic Code 5260 or 5261.

The Board has considered the Veteran's and his representative's contentions with regard to his claims for higher ratings for his service-connected right knee disabilities.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of frequent periods of hospitalization, or evidence that the Veteran's service-connected knee disorders have otherwise rendered impractical the application of the regular schedular standards.  In that connection, the Board acknowledges that-with the exception of the August 19, 2010, surgery, for which he was awarded a temporary total disability rating-the Veteran has not been hospitalized due to his service-connected knee disabilities.  In addition, the Board acknowledges that the Veteran has stated that he is unable to engage in his usual occupations of truck driver and oil rig worker due to his knee disorders, he has also indicated that he is actively interested in pursuing different types of employment.  In addition, as noted below, a claim of entitlement to TDIU is herein remanded to the RO for further adjudication.  Thus, the Board concludes that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected status post meniscectomy of the right knee warrants a disability rating of no more than the 20 percent currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).  The Board further finds that the Veteran's service-connected traumatic arthritis of the right knee warrants a disability rating of no more than the 10 percent currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2013).  This is so for the entirety of the appellate period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those currently assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating higher than 20 percent for status post meniscectomy of the right knee is denied.

Entitlement to a disability rating higher than 10 percent for traumatic arthritis of the right knee is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has stated on multiple occasions, including at his May 2010 VA examination, that he was no longer able to work due to his service-connected right knee disorders.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

The Veteran, however, has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to service-connected disabilities.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the agency of original jurisdiction (AOJ) for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of all of the Veteran's service-connected disabilities, when considered together, on the Veteran's unemployability.  Accordingly, on remand, an opinion regarding the effect of all of the disabilities together on employability must be obtained.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate entitlement to a TDIU rating.

2.  After securing any additional records, the Veteran must be scheduled for examination to determine the impact of all of his service-connected disabilities on his employability.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

The Board notes that the opinion regarding the Veteran's employability must be provided based on the effects of the Veteran's service-connected disabilities together, not based on the effects of each disability singularly.  The Veteran's service-connected disabilities are as follows: status post meniscectomy of the right knee and traumatic arthritis of the right knee.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


